DETAILED ACTION
  
1.	Claims 1-9 and 20-27 are pending.  Claims 10-19 are canceled.  Claims 1, 5-7, 9, 20-22 and 26 are currently amended.  Claims 27-29 are new.  The preliminary amendment filed on 5/7/2020 is accepted.

2.	The two IDS’es submitted on 10/22/2020 and 4/28/2021 have been considered.

Claim Objections
3.	Claims 2-8, 24, 26, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 20 recites “A computer-readable storage medium”.  It appears that the “computer readable storage medium” recited in the claim is not described in the specification as including a tangible medium in a manner which enables it to act as a computer component to realize the computer program’s functionality.  In the specification, the “computer readable storage medium” recited in the claim is described as including intangible medium such as carrier signal.  Therefore, when the claim is interpreted broadly as transmission medium or signal, the claim appears to be non-statutory because it is not tangibly embodied in a manner so as to be executable. 
Therefore, the full scope of claim 20 as properly read in light of the disclosure encompasses non-statutory subject matter, i.e., signal, the claim as a whole is non-statutory, under the present USPTO Interim Guidelines, 1300 Official Gazette Patent and Trademark Office 142 (Nov. 22, 2005).  The Examiner suggests amending the claim to include the disclosed “non-transitory” computer usable medium while at the same time excluding the transitory media such as signals, carrier waves, etc…






Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 9, 20 and 21 are rejected under 35 U.S.C. 102 as being anticipated by Goular (US PG Pub. 2014/0172477).
As regarding claim 1, Goular discloses A method, comprising: 
acquiring images of an area to be served within a preset time period, wherein the area to be served includes serviceable grids obtained by performing grid division on the area to be served [para. 21 and 24]; 
performing pedestrian recognition on the images to acquire pedestrian heat of each serviceable grid within the preset time period [para. 21 and 24]; 
marking a serviceable grid with the pedestrian heat exceeding a preset threshold and serviceable grids within a preset range centered on it as grids to be served [para. 21], and
obtaining a sub-area to be served composed of at least some of the grids to be served [para. 21].  

As regarding claim 9, Goular further discloses The method according to claim 1, wherein the performing pedestrian recognition on the images to acquire pedestrian heat of each serviceable grid within a preset time period further includes: 
performing pedestrian recognition on the images within the preset time period to obtain a number of pedestrians in each serviceable grid at each moment within the preset time period [para. 21 and 24]; 
performing integration within the preset time period on an average number of pedestrians in each serviceable grid within a unit time period within the preset time period respectively to obtain the pedestrian heat of each serviceable grid [para. 32 and 39].  

As regarding claim 20, Goular discloses A computer-readable storage medium having a computer program stored thereon, wherein, the program, when executed by a processor, implements the method according to claim 1 [para. 21, 24 and 29].  

As regarding claim 21, Goular discloses A computer system, including: 
a memory having a computer program stored thereon [para. 29]; and 
one or more processors configured to execute the computer program to perform the method according to claim 1 [para. 21, 24 and 29].  


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 22, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Goular (US PG Pub. 2014/0172477) in view of Li (US PG Pub. 2019/0061156).
As regarding claim 22, Goular discloses:
a memory on which a computer program instruction is stored [para. 29]; and 
a processor coupled to the memory [para. 29] and configured to: 
receive pedestrian heat of serviceable grids of a service area of the service person, the serviceable grids being obtained by performing grid division on the service area, determine a number of serviceable grids with the pedestrian heat exceeding a preset threshold, determine whether the number exceeds a threshold, and cause the service person to serve the service area if the number exceeds the threshold [para. 21 and 24].  
Goular does not explicitly disclose a service robot serving the service area.  However, Li discloses it [para. 36 and 37]
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to replace Goular’s service person with Li’s service robot to provide service with more convenience and efficiency without any human intervention [Li para. 2]. 

As regarding claim 23, Goular further discloses The service robot according to claim 22, wherein the serviceable grids are acquired by performing equal-area grid division on the area to be served [para. 24].  

As regarding claim 25, Goular further discloses The service robot according to claim 24, wherein the serviceable grids are obtained by performing equal-area grid division on the area to be served including the plurality of sub-areas to be served [para. 24].  

As regarding claim 27, Li further discloses A service system, comprising a plurality of service robots and a computer system according to claim 21 [para. 33].  








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433